Citation Nr: 9915915	
Decision Date: 06/10/99    Archive Date: 06/21/99

DOCKET NO.  96-32 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for low back disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1992 to August 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office in 
Detroit (RO), which denied service connection for low back 
disability.


FINDINGS OF FACT

1. The veteran has been diagnosed as having a herniated 
nucleus pulposus at L5-S1.

2. The veteran's current low back disability began while he 
was in service. 


CONCLUSION OF LAW

A low back disability diagnosed as herniated nucleus pulposus 
at L5-S1 was incurred in service.  38 U.S.C.A. §§ 1110, 5107 
(West 1998); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1998).  See Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet.App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is plausible when his contentions and 
the evidence of record are viewed in the light most favorable 
to that claim.  The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed.

The veteran contends that he is entitled to service 
connection for a herniated nucleus pulposus at L5-S1, and 
that this condition first manifested itself in service after 
a field exercise in April or May of 1995 as lower back pain 
that radiated down his right leg.  For the foregoing reasons, 
he believes the RO incorrectly denied the benefit sought on 
appeal.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (1998).  In the present 
case, the veteran sustained an injury during a field exercise 
in April or May of 1995 which caused back and leg pain.  The 
veteran's service medical records reflect that in February 
1993, the veteran complained of shoulder and lower back pain 
which was diagnosed as muscle strain.  The veteran again 
sought medical treatment in March 1993 for continuing 
shoulder pain, but he did not report any back problems.  In 
June 1995, the veteran's service medical records reflect that 
he complained of hip pain that ran down his right leg.  The 
examining physician did not diagnose any back disorder.

In October 1995, a VA Compensation and Pension (C&P) 
examination was administered and the veteran was diagnosed 
with "Rule out L5-S1 disk on the right with sensory decrease 
of lateral foot, and over the sole, as well as decrease in 
heel walking when patient walked close to 40 yards."  The 
examination record indicates that x-rays were obtained on the 
veteran's back, but these x-rays were not part of the record.  
It is unclear whether x-rays of the veteran's back were taken 
during the examination as the examiner wrote, "We also got a 
back x-ray, patient does not recall being x-rayed.  We got 
those of the obliques also."  The absence of the VA x-rays 
is not relevant because post service medical records confirm 
the presence of a back disorder.

In his December 1995 notice of disagreement (NOD), the 
veteran indicated that he was treated until his discharge in 
August of 1995, with Motrin in conjunction with exercises to 
alleviate the lower back and leg pain.  However, the 
veteran's service medical records do not reflect this 
treatment.  The veteran's representative, in a letter dated 
April 1997, requested that the RO obtain the veteran's 
service medical records reflecting the Expiration of Term of 
Service (ETS) physical from Korea and those records 
documenting the veteran's continued treatment for back and 
leg pain.  Records reflect that the RO made attempts in April 
1997, and June 1997 to obtain the requested records, however, 
the RO was informed in September 1997 that the records were 
not on file at the NPRC and that NPRC was forwarding the 
request to VASMRC.  In April 1998, the VASMRC reported that 
no record could be found.  As the service medical records 
stand, the only medical record available is that of June 1995 
in which the veteran complains of pain radiating down his 
right leg.

Four months after discharge, in December 1995 and again in 
January 1996, the veteran saw Dr. Paul J. Jakubiak with 
complaints similar to those expressed in June 1995, i.e., 
right hip pain radiating down the right leg.  Dr. Jakubiak 
diagnosed a herniated nucleus pulposus at L5-S1.  However, he 
did not offer an opinion regarding whether the veteran's 
current herniated nucleus pulposus was linked to his military 
service.  

In an attempt to determine the likelihood of the herniated 
nucleus pulposus having developed during service as alleged, 
the Board, in February 1999, requested an opinion from a VA 
medical specialist at the VA Medical Center in Albany, New 
York in accordance with Veterans Health Administration (VHA) 
Directive 10-95-040 dated April 17, 1995, and pursuant to 
38 U.S.C.A. §§ 5107(a), 7109 (West 1991) and 38 C.F.R. 
§ 20.901 (1998).  In a response dated March 1999, the Chief 
of the Orthopaedic Section opined that the veteran's ". . . 
right leg pain diagnosed as a herniated nucleus pulposus at 
L5-S1 on the right began while he was in the service and the 
documentation of that fact is seen in the June 9, 1995 
note."

The Board adopts the VA Chief of Orthopedics' opinion as it 
is well-reasoned, uncontradicted and otherwise consistent 
with the record.  Thus, the Board concludes that the 
veteran's herniated nucleus pulposus at L5-S1 had its onset 
during service and that he is entitled to service connection 
for this disability.
ORDER

Service connection for a low back disability diagnosed as a 
herniated nucleus pulposus at L5-S1 is granted.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

 

